Citation Nr: 0105326	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1979 and from February 1981 to April 1981. 

This appeal arises from a December 1995 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO), which 
denied service connection for an acquired psychiatric 
disorder.

The Board remanded this case in January 2000 in order to 
schedule the veteran for a personal hearing before a 
traveling member of the Board.  Subsequently, in February 
2000, the veteran withdrew his request for a hearing.  
Therefore, the case has returned for appellate action.

Furthermore, the Board notes that after the veteran's first 
tour of duty, he filed a claim for entitlement to service 
connection for a nervous condition (now termed an acquired 
psychiatric disorder) with the RO in New York, New York.  The 
New York RO denied the veteran's claim in May 1980.  In 
August 1980, the veteran filed another claim for a nervous 
disorder and, as a result, the RO continued to develop the 
veteran's claim.  In July 1981, however, the RO advised the 
veteran that because the veteran failed to appear for the 
scheduled examination, no further action would be taken on 
his claim.  Therefore, given that the veteran did not appeal, 
the RO's decision appears to be final.

In March 1995, however, the veteran, having moved to 
Pennsylvania, requested to have his claims file moved to the 
Pittsburgh RO.  In addition, he filed a claim to reopen his 
claim for entitlement to service connection for a nervous 
condition (acquired psychiatric disorder) from his first tour 
of duty.  At the same time, he also filed entitlement to 
service connection for an acquired psychiatric disorder from 
his second tour of duty.

Based on the Pittsburgh RO's development, the Board will 
approach these issues on a de novo basis.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  With respect to the veteran's 
claim for service connection for an acquired psychiatric 
disorder from his first and/or second tour of duty, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
laws the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2096-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In light of the above, the Board finds that further 
development is required in order to attempt to obtain 
potentially relevant private medical records.  Specifically, 
according to a VA psychologist who examined the veteran in 
November 1996, the veteran reported that he had been 
hospitalized numerous times since service for psychiatric 
reasons and that he had been treating with a "Dr. Jake White" 
at the Allegheny General Hospital for one-year on an 
outpatient basis.  The veteran further reported that he was 
prescribed Lithium and Perphenazine.  The VA psychologist 
noted, however, that there were no records in the claims file 
with respect to the referenced psychiatric hospitalizations 
or the treatment received from Allegheny General Hospital or 
Dr. White.  As a result, the VA psychologist noted that these 
records should be obtained and reviewed before a final 
determination is made in this case.  

The Board notes that there is no indication in the record of 
an attempt to obtain the referenced records from the 
psychiatric hospitalizations, Allegheny General Hospital, or 
Dr. White.  Therefore, in light of the VCAA, on remand, the 
RO should attempt to obtain these records.

In addition, in April 2000, the veteran submitted additional 
medical evidence from the Detroit Psychiatric Institute dated 
from 1983.  Although the RO considered these records in a 
September 2000 supplemental statement of the case, the Board 
finds that they should be reviewed and considered by a 
medical examiner before a decision is made on appeal.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
acquired psychiatric disorder since his 
discharge from his first and second tour 
of duty to the present, specifically to 
include treatment records from 
psychiatric hospitalizations or the 
treatment received from Allegheny General 
Hospital or Dr. White and the facilities 
mentioned in the Social Service History 
report, prepared in connection with 
hospitalization of the veteran in March 
1983 at Detroit Psychiatric Institute, 
and in the veteran's March 1995 VA Form 
21-4138.  After obtaining any necessary 
consent, the RO should request copies of 
any records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Whether or not the RO is successful 
in obtaining the records described above, 
the RO should provide the claims file to 
the VA psychologist who last examined the 
veteran in April 1998, if available.  The 
VA psychologist should be requested to 
review the medical records received since 
the April 1998 examination and offer an 
opinion as to the etiology of any 
diagnosed acquired psychiatric disorder.  
The opinion should be stated in terms of 
whether the veteran currently has an 
acquired psychiatric disorder and, if so, 
the medical probability that it is 
related to, or aggravated by, an incident 
in service, including inservice medical 
findings.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.  

If the April 1998 VA psychologist is 
unavailable, then the RO should schedule 
the veteran for a VA psychiatric 
examination.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  
Following the examination, the examiner 
must offer an opinion as to the medical 
probability that any currently diagnosed 
acquired psychiatric disorder is related 
to or aggravated by either of the 
veteran's two tours of duty.  The 
examiner should address any conflicting 
opinions that are part of the record.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


